Exhibit 10.1

 

EXECUTION VERSION

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”), dated as of March 22, 2012, by and
among CYCLACEL PHARMACEUTICALS, INC., a Delaware corporation with headquarters
located at 200 Connell Drive, Suite 1500, Berkeley Heights, New Jersey 07922
(the “Company”), and each investor identified on the signature pages hereto
(individually, an “Investor” and collectively, the “Investors”).

 

BACKGROUND

 

A.            The Company and each Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.

 

B.            Each Investor, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions contained herein, (i)
that aggregate number of shares of the common stock, par value $0.001 per share,
of the Company (the “Common Stock”), set forth on such Investor’s signature page
to this Agreement (which aggregate amount for all Investors together shall be
4,688,079 shares of Common Stock and collectively referred to herein as the
“Common Shares”) and (ii) its Pro Rata Portion of the Economic Rights (as each
such term is defined below).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 

ARTICLE I
DEFINITIONS

 

1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

 

“Accredited Investor” has the meaning set forth in Section 3.2(c).

 

[***] has the meaning set forth in [***]

 

“Additional Shares” has the meaning set forth in Section 3.1(e).

 

“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a Person, as such terms are used in and construed under Rule 12b-2 under the
Exchange Act.  In the case of each Investor, Affiliate also means any Person
that, directly or indirectly, through one or more intermediaries, manages, or is
managed by, or is under common management with, such Investor.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the preamble.

 

“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.

 

“Litigant” means the Company’s adversary in the Litigation (including, for
purposes of clarification, any successor-in-interest to such adversary by reason
of acquisition, consolidation, merger, reverse merger or other combination of
such adversary with or by another Person).

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Closing Price” means, for any date, the closing price per share of the Common
Stock for such date (or, if not a Trading Day, the nearest preceding date that
is a Trading Day) on the primary Eligible Market or exchange or quotation system
on which the Common Stock is then listed or quoted.

 

“Company” has the meaning set forth in the preamble.

 

“Common Shares” has the meaning set forth in the preamble.

 

“Common Stock” has the meaning set forth in the preamble.

 

“Contingent Obligation” has the meaning set forth in Section 3.1(aa).

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

“Demand Registration” has the meaning set forth in Section 6.1(a).

 

“Disclosure Materials” has the meaning set forth in Section 3.1(g).

 

“Economic Rights” has the meaning set forth in Section 4.1.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.

 

“Effectiveness Period” has the meaning set forth in Section 6.1(c).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

“8-K Filing” has the meaning set forth in Section 5.7.

 

“Eligible Market” means any of the New York Stock Exchange, the NYSE Amex LLC,
The NASDAQ Global Select Market, The NASDAQ Global Market, The NASDAQ Capital
Market or the OTC Bulletin Board.

 

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means, (i) in the case of a Long-Form Registration, the date that
is ninety (90) days after the receipt by the Company of a Demand Registration
or, if such date is not a Business Day, the next date that is a Business Day and
(ii) in the case of a Short-form Registration, the date that is thirty (30) days
after the receipt by the Company of a Demand Registration or, if such date is
not a Business Day, the next date that is a Business Day .

 

“FINRA” has the meaning set forth in Section 3.2(c).

 

“GAAP” has the meaning set forth in Section 3.1(g).

 

“Hazardous Materials” has the meaning set forth in Section 3.1(dd).

 

“Indebtedness” has the meaning set forth in Section 3.1(aa).

 

“Indemnified Party” has the meaning set forth in Section 6.4(c).

 

“Indemnifying Party” has the meaning set forth in Section 6.4(c).

 

“Insolvent” has the meaning set forth in Section 3.1(h).

 

[***] has the meaning set forth in [***]

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(t).

 

“Investor” has the meaning set forth in the preamble.

 

“Knowledge,” when used in reference to the Company, means the actual knowledge
of Spiro Rombotis and Paul McBarron after reasonable inquiry.

 

“Litigation” means the Company’s pending litigation, case number
1:10-cv-00348-GMS, currently pending in the United States District Court for the
District of Delaware, as well as any appeals thereof.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

“Lock-Up Period” has the meaning set forth in Section 5.1.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.

 

[***] has the meaning set forth in [***]

 

“Material Adverse Effect” means any change, event, development or effect that
is, has been or would reasonably be expected to be (i) a material adverse effect
on the results of operations, assets, liabilities, business, financial condition
or business prospects of the Company and the Subsidiaries taken as a whole on a
consolidated basis or (ii) material and adverse impairment of the Company’s
ability to perform its obligations under this Agreement, provided, that none of
the following alone shall be deemed, in and of itself, to constitute a Material
Adverse Effect:  (i) a change in the market price or trading volume of the
Common Stock or (ii) changes in general economic conditions or changes affecting
the industry in which the Company operates generally (as opposed to
Company-specific changes) so long as such changes do not have a disproportionate
effect on the Company and its Subsidiaries taken as a whole.

 

“Material Permits” has the meaning set forth in Section 3.1(v).

 

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

[***]

 

“Person” has the meaning set forth in Section 3.1(aa).

 

“Pro Rata Portion,” as to any Investor, means the percentage derived by (X)
dividing the aggregate Purchase Price paid by such Investor (as set forth on
such Investor’s signature page to this Agreement) by (Y) the aggregate Purchase
Price received by the Company from all Investors.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

“Purchase Price” means the average Closing Price per share of the Company’s
Common Stock on the Trading Market over the ten (10) consecutive Trading Days
ending on the Trading Day prior to the public announcement of this Agreement,
and shall be allocated 90% to the Common Shares and 10% to the Economic Rights.

 

“QIB”  has the meaning set forth in Section 3.2(c).

 

“Registrable Securities” means the Common Shares and, if issued, the Additional
Shares, together with any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing, until the earliest of (i) the effective registration under the
Securities Act and the resale of all of the Registrable Securities in accordance
with the Registration Statement or pursuant to Rule 144 or any similar provision
then in force; (ii) the date on which the Registrable Security is distributed to
the public pursuant to Rule 144; and (iii) the date on which the Registrable
Securities cease to be outstanding.

 

“Registration Statement” means any registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Regulation D” has the meaning set forth in the preamble.

 

“Required Effectiveness Date” means (i) if the Registration Statement does not
become subject to review by the SEC, the date which is the earliest of (a) one
hundred and twenty (120) days after the receipt by the Company of a Long-Form
Demand Registration and ninety (90) days after the receipt by the Company of a
Short-Form Demand Registration, to the extent the Company is eligible to use a
Registration Statement on Form S-3, or (b) five (5) Trading Days after the
Company receives notification from the SEC that the Registration Statement will
not become subject to review, or (ii) if the Registration Statement becomes
subject to review by the SEC, the date which is the earliest of (a) one hundred
and eighty (180) days after the receipt by the Company of a Long-Form Demand
Registration and one hundred and twenty (120) days after the receipt by the
Company of a Short-Form Demand Registration or (b) five (5) Trading Days after
the Company receives notification from the SEC that the SEC has no further
comment to the Registration Statement.

 

“Right of First Refusal” has the meaning set forth in Section 5.2.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” has the meaning set forth in the preamble.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

“SEC Reports” has the meaning set forth in Section 3.1(g).

 

“Securities Act” has the meaning set forth in the preamble.

 

“Settlement” has the meaning set forth in Section 4.1(b).

 

[***] has the meaning set forth in [***]

 

“Short Sales” has the meaning set forth in Section 3.2(k).

 

“Subsidiary” means any direct or indirect subsidiary of the Company.

 

“Subject Intellectual Property” means all of the Company’s and its Subsidiaries’
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property that
are at issue in the Litigation.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (iii) if the Common Stock is not listed or quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
LLC, The NASDAQ Global Select Market, The NASDAQ Global Market, The NASDAQ
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

 

“Transaction” has the meaning set forth in Section 3.2(k).

 

“Transfer Agent” means American Stock Transfer & Trust, located in Brooklyn, New
York, or any successor transfer agent for the Company.

 

“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit A, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II
PURCHASE AND SALE

 

2.1 Purchase and Sale.  Subject to the terms and conditions set forth in this
Agreement, the Company hereby issues and sells the Common Shares and grants the
Economic Rights to each Investor, and each Investor, severally and not jointly,
hereby purchases from the Company, (i) such number of shares of Common Shares on
such Investor’s signature page to this Agreement at the Purchase Price and (ii)
the Economic Rights equal to such Investor’s Pro Rata Portion. The aggregate
Purchase Price to be paid by all Investors hereunder shall be $3,036,000, and
shall be allocated among and paid by the Investors as set forth on the signature
pages hereto.

 

2.2 Closing.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall be held on the date of this Agreement (the “Closing
Date”), at a location that is mutually acceptable to the parties or via .pdf,
facsimile or a combination of the foregoing.  The Closing shall be considered to
have been effective on the Closing Date.

 

2.3 Closing Deliveries.

 

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following:

 

(i)    a copy of the Company’s irrevocable instructions to the Transfer Agent,
instructing the Transfer Agent to deliver, on an expedited basis, one or more
stock certificates containing the restrictive and other legends as provided in
Sections 5.1 and 5.3 hereof, evidencing such number of Common Shares set forth
on such Investor’s signature page to this Agreement, registered in the name of
such Investor;

 

(ii)   duly executed Transfer Agent Instructions acknowledged by the Company’s
transfer agent;

 

(iii)  a certificate of the Secretary of the Company, dated as of the Closing
Date, certifying the resolutions adopted by the Board of Directors of the
Company approving the transactions contemplated by this Agreement, the issuance
of the shares of Common Shares, the granting of the Economic Rights and the
reservation of shares of Additional Shares;

 

(iv)  certificates of good standing for the Company and each of its Subsidiaries
from the respective jurisdictions of their organization; and

 

(v)   a draft of the Company’s proposed public announcement and Form 8-K
contemplated by Section 5.7 (which draft has already been delivered to such
Investor).

 

(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company the aggregate Purchase Price set forth on such Investor’s signature page
to this Agreement in United States dollars and in immediately available funds,
by wire transfer to an account designated in writing to such Investor by the
Company for such purpose.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors (as defined in Section 3.1(l)) as
follows (which representations and warranties shall be deemed to apply, where
appropriate, to each Subsidiary of the Company):

 

(a) Subsidiaries.  The Company owns or controls, directly or indirectly, all of
the capital stock or comparable equity interests of each Subsidiary, free and
clear of any Lien, and all issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.  The Company
only has two Subsidiaries: (i) Cyclacel Limited, a private limited company
organized under the laws of England and Wales and (ii) ALIGN Pharmaceuticals,
LLC, a Delaware limited liability corporation.  Except as set forth in Schedule
3.1(a) hereto, no Subsidiary has outstanding any Options, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or entered into any agreement giving any Person any right to
subscribe for or acquire, any equity interest in such Subsidiary, or securities
or rights convertible or exchangeable into any equity interest in such
Subsidiary.  “Subsidiary” means any corporation, partnership, limited liability
partnership, limited liability company, association, trust, joint venture, other
entity or Person in which the Company owns, directly or indirectly, any equity
interest.

 

(b) Organization and Qualification. The Company and each Subsidiary is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite legal authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  The Company and each Subsidiary is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

(c) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder.  The execution
and delivery of this Agreement and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Company.  This Agreement has been (or upon delivery will be)
duly executed by the Company and is, or when delivered in accordance with the
terms hereof, will constitute, the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

(d) No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not, and will not, (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, or (iii) result in a material violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or any Subsidiary is
subject (including, assuming the accuracy of the representations and warranties
of the Investors set forth in Section 3.2 hereof, federal and state securities
laws and regulations and the rules and regulations of any self-regulatory
organization to which the Company or its securities are subject, including all
applicable Trading Markets), or by which any property or asset of the Company or
any Subsidiary are bound or affected.

 

(e) The Securities.  The Common Shares and the shares of Common Stock issuable
pursuant to the Economic Rights [***] (the “Additional Shares” and, with the
Common Shares, the “Securities”) are duly authorized and, when issued and paid
for in accordance with this Agreement, will be duly and validly issued, fully
paid and non-assessable, free and clear of all Liens and transfer taxes, and
will not be subject to preemptive or similar rights of stockholders (other than
those affirmatively imposed by the Investors).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

(f) Capitalization.  The aggregate number of shares and type of all authorized,
issued and outstanding classes of capital stock, options and other securities of
the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(f) hereto.  All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and non-assessable, and have been issued
in compliance in all material respects with all applicable securities laws. 
Except as disclosed in Schedule 3.1(f) hereto, the Company did not have
outstanding as of the date hereof any other Options, script rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
entered into any agreement giving any Person any right to subscribe for or
acquire, any shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock.  Except as set forth on Schedule
3.1(f) hereto, and except for customary adjustments as a result of stock
dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders), and the
issuance and sale of the Securities and the granting of the Economic Rights will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Investors) and will not result in a right of any
holder of securities to adjust the exercise, conversion, exchange or reset price
under such securities.

 

(g) SEC Reports; Financial Statements.  The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the 12 months preceding the date hereof on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension.  Such reports
required to be filed by the Company under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, together with any materials filed or
furnished by the Company under the Exchange Act, whether or not any such reports
were required being collectively referred to herein as the “SEC Reports” and,
together with this Agreement and the Schedules to this Agreement, the
“Disclosure Materials.”  As of their respective dates, the SEC Reports filed by
the Company complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder.  The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements, the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP or may be condensed or summary statements, and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.  All agreements to
which the Company or any Subsidiary is a party or to which the property or
assets of the Company or any Subsidiary are subject are included as part of or
identified in the SEC Reports, to the extent such agreements are required to be
included or identified pursuant to the rules and regulations of the SEC.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

(h)  Material Changes; Undisclosed Events, Liabilities or Developments;
Solvency.  Since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in Schedule 3.1(h) hereto, (i) there
has been no event, occurrence or development that, individually or in the
aggregate, has had or that would be reasonably expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities or
obligations other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting or changed its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders, in their capacities as such, or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, except as disclosed in its SEC Reports, and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock-based plans.  The Company has not taken any
steps to seek protection pursuant to any bankruptcy law nor does the Company
have any Knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any Knowledge of any fact which would
reasonably lead a creditor to do so.  The Company is not, as of the date hereof,
and after giving effect to the transactions contemplated hereby, will not be
Insolvent (as defined below).  For purposes of this Section 3.1(h), “Insolvent”
means (i) the present fair saleable value of the Company’s assets is less than
the amount required to pay the Company’s total Indebtedness (as defined in
Section 3.1(aa)), (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

 

(i) Absence of Litigation.  Except for the Litigation and as disclosed in
Schedule 3.1(i), there is no action, suit, claim, or Proceeding, or, to the
Company’s Knowledge, inquiry or investigation, before or by any court, public
board, government or other regulatory agency, self-regulatory organization or
body pending or, to the Knowledge of the Company, threatened against or
affecting the Company or any Subsidiary that could, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 

(j) Compliance.  Neither the Company nor any Subsidiary is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received written notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived) involving Indebtedness,
individually or in the aggregate, in excess of $1,000,000.  Neither the Company
nor any Subsidiary is in violation of, and the issuance of the Common Shares and
Additional Shares hereunder will not violate (i) any order of any court,
arbitrator or governmental body, or (ii) any material statute, rule or
regulation of any governmental authority. This Section does not relate to
matters with respect to tax status, which are the subject of Section 3.1(ff),
employee relations, which are the subject of Section 3.1(bb), labor matters,
which are the subject of Section 3.1(cc), and environmental laws, which are the
subject of Section 3.1(dd).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

(k) Title to Assets.  Neither the Company nor any Subsidiary owns real
property.  The Company and each Subsidiary has good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case, free and clear of all Liens, except for Liens
that do not, individually or in the aggregate, have or result in a Material
Adverse Effect.  Any real property and facilities held under lease by the
Company or any Subsidiary is held by it, to the Company’s Knowledge, under
valid, subsisting and enforceable leases of which the Company and each
Subsidiary is in material compliance.

 

(l) No General Solicitation.  Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.

 

(m) Brokers.  No agent, broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission payable by the Company in
connection with the transactions contemplated hereby.

 

(n) Private Placement; Investment Company; U.S. Real Property Holding
Corporation.  Neither the Company nor any of its Affiliates nor, any Person
acting on the Company’s behalf has, directly or indirectly, at any time within
the past six months, made any offer or sale of any security or solicitation of
any offer to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the offering of the Securities
pursuant hereto to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market.  Assuming the accuracy of the representations and warranties of the
Investors set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Investors as contemplated hereby. The sale and issuance of the Securities
hereunder does not contravene the rules and regulations of any Trading Market on
which the Common Stock is listed or quoted.  The Company is not required to be
registered as, and is not an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.  The Company is not
required to be registered as a United States real property holding corporation
within the meaning of the Foreign Investment in Real Property Tax Act of 1980.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

(o) Form S-1 Eligibility.  The Company is eligible to register the Common Shares
and, if and when issued, the Additional Shares for resale by the Investors using
a Registration Statement on Form S-1 promulgated under the Securities Act.

 

(p) Registration Rights.  Except as described in Schedule 3.1(p), the Company
has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the SEC or any other governmental authority that have not
expired or been satisfied or waived as of the Closing Date (the rights described
on Schedule 3.1(p), the “Prior Holders”).

 

(q) Application of Takeover Protections.  The Company and its Board of Directors
have taken all necessary action, if any, to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s charter documents or the laws of its state of incorporation that is or
could become applicable to any of the Investors as a result of the Investors and
the Company fulfilling their obligations or exercising their rights hereunder,
including, without limitation, as a result of the Company’s issuance, and the
Investors’ ownership, of the Securities.

 

(r) Disclosure.  Neither the Company nor any officers, directors or Affiliates,
has provided any of the Investors (other than those certain investors who signed
a confidentiality agreement with the Company) or an Investor’s agents or counsel
with any information that constitutes or might constitute material, nonpublic
information (other than the existence and terms of the issuance of the
Securities, as contemplated by this Agreement).  The Company understands and
confirms that each of the Investors (other than those certain investors who
signed a confidentiality agreement with the Company) will rely on the foregoing
representations in effecting transactions in securities of the Company.  All
disclosure provided by the Company to the Investors regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement furnished by or on behalf of the Company, are true and correct in
all material respects and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.  To the Company’s Knowledge, except for the transactions
contemplated by this Agreement, no event or circumstance has occurred or
information exists with respect to the Company or any Subsidiary or their
businesses, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.  The
Company acknowledges and agrees that no Investor makes or has made any
statements, representations or warranties, express or implied, with respect to
the transactions contemplated hereby other than those specifically set forth
herein, and that the Company is not relying upon any statements, representations
or warranties of any Investor, other than those representations and warranties
in Section 3.2 hereof, in connection with this Agreement and the transactions
contemplated hereby.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

(s) Acknowledgment Regarding Investors’ Purchase of the Common Shares and
Economic Rights.  Based upon the assumption that the transactions contemplated
by this Agreement are consummated in all material respects in conformity with
this Agreement, the Company acknowledges and agrees that each of the Investors
is acting solely in the capacity of an arm’s length purchaser with respect to
this Agreement and the transactions contemplated hereby.  The Company further
acknowledges that no Investor is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement, and the
transactions contemplated hereby and any advice given by any Investor or any of
their respective representatives or agents in connection herewith and the
transactions contemplated hereby is merely incidental to the Investors’ purchase
of the Common Shares and the Economic Rights.  The Company further represents to
each Investor that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its advisors and representatives.

 

(t) Patents and Trademarks.  Except as disclosed in Schedule 3.1(t)(i), the
Company and each Subsidiary owns, or possesses adequate rights or licenses to
use, all trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights necessary to conduct their respective businesses as now
conducted (“Intellectual Property Rights”).  Except as disclosed in Schedule
3.1(t)(ii), none of the Company’s or any Subsidiary’s Intellectual Property
Rights have expired or terminated, or are expected to expire or terminate within
three years from the date of this Agreement. The Company does not have any
Knowledge of any infringement by the Company or any Subsidiary of Intellectual
Property Rights of others.  Except as disclosed in Schedule 3.1(t)(iii), there
is no claim, action or proceeding being made or brought, or to the Knowledge of
the Company, being threatened, against the Company or any Subsidiary regarding
its Intellectual Property Rights.

 

(u) Insurance.  The Company and each Subsidiary is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and locations in which
the Company and each Subsidiary conducts business.

 

(v) Regulatory Permits.  The Company and each Subsidiary possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted and described in the SEC Reports
(“Material Permits”), except where the failure to possess such permits does not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
any written notice of proceedings relating to the revocation or modification of
any Material Permit.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

(w) Transactions With Affiliates and Employees.  Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers,
directors or employees of the Company is presently a party to any transaction
with the Company that would be required to be reported on Form 10-K by Item 12
thereof pursuant to Regulation S-K Item 404 (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
Company’s Knowledge, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.

 

(x) Internal Accounting Controls.  The Company and each Subsidiary maintains a
system of internal accounting controls sufficient, the Company’s Knowledge, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(y) Sarbanes-Oxley Act. The Company is in compliance in all material respects
with applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the SEC thereunder.

 

(z) Foreign Corrupt Practices.  Neither the Company nor any Subsidiary nor, to
the Knowledge of the Company, any director, officer, agent, employee or other
Person acting on behalf of the Company or any Subsidiary has, in the course of
its actions for, or on behalf of, the Company (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee or to any
foreign or domestic political parties or campaigns from corporate funds;
(iii) violated or is in violation in any material respect of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

(aa)             Indebtedness.  Except as disclosed in Schedule 3.1(aa), neither
the Company nor any Subsidiary (i) has any outstanding Indebtedness (as defined
below), (ii) is in violation of any term of or is in default under any contract,
agreement or instrument relating to any Indebtedness in excess of $1,000,000,
and (iii) is a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, to the Knowledge of the Company, has or
could reasonably be expected to have a Material Adverse Effect.  For purposes of
this Agreement:  (x) “Indebtedness” of any Person means, without duplication
(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services (other than
trade payables entered into in the ordinary course of business), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds, guarantees and other similar instruments, (D) all obligations evidenced
by notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case,
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(A) through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person, if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.

 

(bb)             Employee Relations.  Neither the Company nor any Subsidiary is
a party to any collective bargaining agreement or employs any member of a
union.  The Company believes that its relations with its employees are as
disclosed in the SEC Reports.  Except as disclosed in the SEC Reports, during
the period covered by the SEC Reports, no executive officer of the Company or
any Subsidiary has notified the Company or any Subsidiary that such officer
intends to leave the Company or a Subsidiary, as applicable, or otherwise
terminate such officer’s employment with the Company or a Subsidiary, as
applicable.  To the Knowledge of the Company and each Subsidiary, no executive
officer of the Company or any Subsidiary is in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

(cc)             Labor Matters.  The Company and each Subsidiary is in
compliance in all material respects with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours.

 

(dd)             Environmental Laws.  The Company and each Subsidiary (i) is in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) has received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (iii) is in compliance in all material respects with all terms
and conditions of any such permit, license or approval.  The term “Environmental
Laws” means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all codes, decrees, injunctions, judgments, licenses, orders, permits
or regulations issued, entered, promulgated or approved thereunder.

 

(ee)             Subsidiary Rights.  The Company or one of its Subsidiaries has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.

 

(ff)              Tax Status.  The Company and each Subsidiary (i) has made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, and (iii) has set
aside on its books provision reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and to the Company’s
Knowledge, there is no basis for any such claim.

 

3.2 Representations and Warranties of the Investors.  Each Investor hereby, as
to itself only and for no other Investor, represents and warrants to the Company
(and, as a condition, and with respect, to the Company’s issuance of the
Additional Shares, shall, as to itself only and for no other Investor,
represents and warrants to the Company in a letter, other than with respect to
those representations and warranties in Sections 3.2(h) and 3.2(k), as of the
date of such issuance) as follows:

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

(a) Organization; Authority.  Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated herby
and otherwise to carry out its obligations hereunder and thereunder.  The
purchase by such Investor of the Common Shares and the Economic Rights hereunder
has been duly authorized by all necessary corporate, partnership or other action
on the part of such Investor.  This Agreement has been duly executed and
delivered by such Investor and constitutes the valid and binding obligation of
such Investor, enforceable against it in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b) No Public Sale or Distribution.  Such Investor is acquiring the Common
Shares for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of such securities to or through any person or entity except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws.

 

(c) Investor Status.  At the time such Investor was offered the Common Shares,
it was, and at the date hereof, it is, an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act (“Accredited
Investor”) or a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act (“QIB”).  Such Investor is not a registered broker dealer
registered under Section 15(a) of the Exchange Act, or a member of Financial
Industry Regulatory Authority, Inc. (“FINRA”) or an entity engaged in the
business of being a broker dealer.  On or prior to the date of this Agreement,
such Investor is not affiliated with any broker dealer registered under
Section 15(a) of the Exchange Act, or a member of FINRA or an entity engaged in
the business of being a broker dealer.

 

(d) General Solicitation.  Such Investor is not purchasing the Common Shares as
a result of any advertisement, article, notice or other communication regarding
the Common Shares published in any newspaper, magazine or similar media,
broadcast over television or radio, disseminated over the Internet or presented
at any seminar or any other general solicitation or general advertisement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

(e) Beneficial Ownership. The purchase by such Investor of the Common Shares
hereunder will not result in such Investor (individually or together with any
other Person with whom such Investor has identified, or will have identified,
itself as part of a “group” in a public filing made with the SEC involving the
Company’s securities) acquiring, or obtaining the right to acquire, in excess of
19.99% of the outstanding shares of Common Stock or the voting power of the
Company on a post-transaction basis that assumes that the Closing shall have
occurred. As of the date of this Agreement, such Investor does not intend to,
alone or together with others, make a public filing with the SEC to disclose
that it has (or that it together with such other Persons have) acquired, or
obtained the right to acquire, as a result of the purchase by such Investor of
the Common Shares hereunder (when added to any Additional Shares, if issued, and
any other securities of the Company that it or they then own or have the right
to acquire), in excess of 19.9% of the outstanding shares of Common Stock or the
voting power of the Company on a post-transaction basis that assumes that the
Closing has occurred.

 

(f) Brokers.  No agent, broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission payable by each of the Investors,
jointly or severally, in connection with the transactions contemplated hereby.

 

(g) Experience of Such Investor.  Such Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Common Shares, and has so evaluated
the merits and risks of such investment.  Such Investor understands that it must
bear the economic risk of this investment in the Common Shares indefinitely, and
is able to bear such risk and is able to afford a complete loss of such
investment.

 

(h) Access to Information.  Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded:  (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Common Shares and the merits and risks of investing in the
Common Shares; (ii) access to information (other than material non-public
information for those certain investors who did not enter into a confidentiality
agreement with the Company) about the Company and each Subsidiary and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained herein (including, without limitation, the Company’s representations
and warranties in Section 3.1(r), provided, however, that such Investor
acknowledges and agrees that the Company does not make or has not made any
statements, representations or warranties, express or implied, with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.1 hereof, and that such Investor is not relying upon any statements,
representations or warranties of the Company, other than those representations
and warranties in Section 3.1 hereof, in connection with this Agreement and the
transactions contemplated hereby). Such Investor acknowledges that it has
reviewed the SEC Reports.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

(i) No Governmental Review.  Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Common Shares or the
Additional Shares or the fairness or suitability of the investment in the Common
Shares or the Additional Shares nor have such authorities passed upon or
endorsed the merits of the offering of the Common Shares or the Additional
Shares.

 

(j) No Conflicts.  The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to such Investor, except in the case of
(X) clauses (ii) and (iii) above, for such that are not material and do not
otherwise affect the ability of such Investor to consummate the transactions
contemplated hereby and (Y) clause (iii) above, for any federal and state
securities laws and regulations applicable to the offer and sale of the Common
Shares and Additional Shares, assuming the accuracy of the representations and
warranties of the Investors set forth in Section 3.2 hereof.

 

(k) Prohibited Transactions; Confidentiality.  No Investor, directly or
indirectly, and to the actual knowledge of such Investor, no Person acting on
behalf of or pursuant to any understanding with any Investor, has engaged in any
purchases or sales in the securities, including derivatives, of the Company
(including, without limitation, any Short Sales (a “Transaction”) involving any
of the Company’s securities) since the time that such Investor was first
contacted by the Company or any other Person regarding an investment by such
Investor in the Common Shares for the specific use set forth in Section 5.8
hereto.  Provided that the Company files the Form 8-K contemplated by
Section 5.7 of this Agreement within the time set forth in such section, such
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with such Investor will engage, directly or
indirectly, in any Transactions in the securities of the Company (including
Short Sales) prior to the filing of the Form 8-K contemplated by Section 5.7, or
if earlier, the time that the transactions contemplated by this Agreement are
publicly disclosed.  “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

(l)    Restricted Securities.  The Investors understand that the Common Shares
and, if issued, the Additional Shares, are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that, under such laws and applicable regulations, such securities may be resold
without registration under the Securities Act only in certain limited
circumstances.

 

(m)  Legends.  It is understood that, except as provided in Section 5.1 and
Section 5.3 of this Agreement, certificates evidencing the Common Shares may
bear the legend set forth in Section 5.1 and Section 5.3, and, if issued, the
Additional Shares may bear the legend set forth in Section 5.3.

 

(n)   No Legal, Tax or Investment Advice.  Such Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.

 

ARTICLE IV
GRANT OF ECONOMIC RIGHTS

 

4.1 Economic Rights.

 

(a)           Each Investor is hereby granted an economic right (the “Economic
Right”) to receive such Investor’s Pro Rata Portion of (i) [***] or (ii) the
Additional Shares, in accordance with the terms and conditions set forth herein.

 

(b)           The [***] means an amount equal to ten percent (10%) of a [***]
(“Settlement”) [***].  Furthermore, in the event that the Company organizes,
forms or otherwise acquires an equity interest in any Subsidiary after the date
of this Agreement, the Company shall provide each of the Investors with
reasonably prompt written notice thereof.

 

(c)           Without the prior written consent of each holder of an Economic
Right, neither the Company nor any of its Subsidiaries, prior to any Settlement
[***] that includes a provision which would prohibit or otherwise limit the
Company from being able to notify such holders of Economic Rights of all of the
terms of such Settlement, provided that such holders agree to maintain
confidential any such information provided to them.

 

(d)           Except as may be required by law, and subject to Sections
4.1(c) and 4.(e), neither the Company nor any Subsidiary shall, nor shall any of
their respective officers, directors, employees and agents, provide any Investor
with any material nonpublic information regarding the Litigation, any proposed
Settlement, [***] without the express written consent of such Investor.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

(e)           Following any final Settlement, [***] the Company shall, subject
to Section 4.1(f) below, use its good-faith efforts to promptly issue a public
statement announcing such event to the extent permitted by law and the terms of
such Settlement, [***]

 

(f)            Except as prohibited by law, the Company shall provide the
Investors with prior written notice in advance of any public statement by the
Company announcing any Settlement, [***] to permit the Investors and their
Affiliates sufficient time to cease trading the Company’s common stock until
after such public announcement.

 

(g)           In the event that the Company or any of its Subsidiaries are
awarded [***] the Company shall as promptly as practicable [***]  By way of
example, [***]

 

(h)           Each Investor shall receive its Pro Rata Portion of [***] The
Company shall be entitled to deduct and withhold, or cause to be deducted or
withheld [***] such amounts as it is required to deduct and withhold with
respect to the making of such payment under the Internal Revenue Code of 1986,
as amended, or any provision of state, local or foreign tax law. To the extent
that amounts are so withheld or paid over to or deposited with the relevant
governmental entity, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the Investor in respect of which such
deduction and withholding was made.

 

(i)            To the extent any portion of a Settlement [***]

 

4.2 Economic Rights are Contractual; No Certificates.  The Economic Right hereby
granted is a contractual right, and shall not be evidenced by a certificate or
other instrument.

 

4.3 No Rights as a Stockholder. Nothing contained in this Agreement shall be
construed as conferring upon any Investor, solely by virtue of being a holder of
an Economic Right, the right to vote any of the Economic Rights or to consent or
to receive notice as stockholders in respect of the meetings of stockholders or
the election of directors of the Company or any other matter, or any rights of
any kind or nature whatsoever as a stockholder of the Company, either at law or
in equity. The rights of a holder of Economic Rights are limited to those
expressed in this Agreement.

 

4.4 [***]  In the event that the Company [***] the Company shall issue to each
Investor [***] its Pro Rata Portion of [***] Additional Shares, as adjusted to
account for any stock dividends, stock splits, reverse stock splits and similar
events affecting the Company’s Common Stock.  In no event shall the Company
issue more than [***] Additional Shares, as adjusted to account for any stock
dividends, stock splits, reverse stock splits and similar events affecting the
Company’s Common Stock.

 

4.5 Extinguishment of Economic Rights.  The Economic Rights granted hereunder
shall be extinguished [***]

 

4.6 [***] the Company shall issue to each Investor, [***] stock purchase
warrants representing the right for such Investor to purchase its Pro Rata
Portion [***] as adjusted to account for any stock dividends, stock splits,
reverse stock splits and similar events affecting the Company’s Common Stock
[***]  For purposes hereof, [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

ARTICLE V
OTHER AGREEMENTS OF THE PARTIES

 

5.1 Lock-Up.

 

(a)   Each Investor agrees that, for a period of one (1) year from the Closing
Date (the “Lock-Up Period”), such Investor will not, directly or indirectly,
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option with respect to, make any short sale or otherwise dispose of or agree to
dispose of, any of the Common Shares or any interest therein.

 

(b)   The Investors agree to the imprinting, until no longer required by
Section 5.1(a), of the following legend on any certificate evidencing any of the
Common Shares:

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS AND
CONDITIONS OF THAT CERTAIN PURCHASE AGREEMENT, DATED AS OF MARCH 22, 2012, BY
AND BETWEEN CYCLACEL PHARMACEUTICALS, INC. (THE “COMPANY”) AND THE STOCKHOLDER,
A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

(c)   Notwithstanding the foregoing, each Investor may, at its own option,
except as prohibited by law and subject to any applicable federal or state
securities laws and the rules and regulations promulgated thereunder, transfer
any or all of the Common Shares, the Economic Rights (or the Additional Shares,
if issued), to any of its Affiliates during the Lock-Up Period, provided,
however, that such Affiliate transferee is an Accredited Investor or a QIB and
shall agree in writing to be bound by the provisions of this Agreement.

 

5.2 Right of First Refusal.  So long as the Economic Rights remain outstanding,
the Company shall be given not less than thirty (30) days’ prior written notice
of any proposed sale, transfer or other disposition by any transferring Investor
or third-party (a “Transferor”) of its Economic Rights.  The Company shall have
the right, during such thirty (30) days following receipt of the notice pursuant
to this Section, to purchase all, but not less than all, of the Economic Rights
being offered by a Transferor in accordance with the same terms and conditions
as those being offered by such Transferor and as set forth in the notice of sale
(the “Right of First Refusal”).  In the event such terms and conditions are
modified during the notice period provided for in this Section, the Company
shall be given prompt notice of such modification and shall have an additional
five (5) days during which to exercise such Right of First Refusal.  In no event
shall any Economic Right be sold or transferred to Litigant or any competitor of
the Company without the Company’s prior written consent. The Right of First
Refusal shall not apply to any transfer of Economic Rights by an Investor to any
of its Affiliates, provided, however, that such Affiliate transferee agrees in
writing to be bound by the provisions of this Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

5.3 Transfer Restrictions.

 

(a)   Subject to Section 5.1, the Investors covenant that the Common Shares and,
if issued, the Additional Shares will only be disposed of pursuant to an
effective registration statement under, and in compliance with the requirements
of, the Securities Act or pursuant to an available exemption from the
registration requirements of the Securities Act, and in compliance with any
applicable state securities laws.  In connection with any transfer of the Common
Shares and, if issued, the Additional Shares other than pursuant to an effective
registration statement or pursuant to Rule 144, or to the Company, the Company
may require the transferor to provide to the Company an opinion of counsel
selected by the transferor who is reasonably satisfactory to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration under
the Securities Act.  Notwithstanding the foregoing, the Company hereby consents
to and agrees to register on the books of the Company and with its Transfer
Agent, without any such legal opinion, except to the extent that the Transfer
Agent requests such legal opinion, any transfer of Securities by an Investor to
an Affiliate of such Investor, provided that the transferee certifies to the
Company that it is an Accredited Investor or QIB and provided that such
Affiliate does not request any removal of any existing legends on any
certificate evidencing the Common Shares and, if issued, the Additional Shares.

 

(b)   The Investors agree to the imprinting, until no longer required by this
Section 5.3(b), of the following legend on any certificate evidencing any of the
Common Shares and, if issued, the Additional Shares:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE
SKY LAWS.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

Certificates evidencing the Common Shares and, if issued, the Additional Shares,
shall not be required to contain such legend or any other legend (i) while a
registration statement (including the Registration Statement) covering the
resale of the Common Shares and/or, if issued, the Additional Shares is
effective under the Securities Act so long as the beneficial owner of such
Securities is not an Affiliate of the Company, (ii) following any sale of such
Securities pursuant to Rule 144 if the holder provides the Company with a legal
opinion (and the documents upon which the legal opinion is based) reasonably
acceptable to the Company from counsel who is reasonably acceptable to the
Company to the effect that the Securities can be sold under Rule 144, or
(iii) if the holder provides the Company with a legal opinion reasonably
acceptable to the Company from counsel who is reasonably acceptable to the
Company to the effect that the legend is not required under applicable
requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the Staff of the SEC).  Following
the Effective Date and provided the registration statement referred to in clause
(i) above is then in effect, or at such earlier time as a legend is no longer
required for certain of such securities, the Company will, as promptly as
practicable following the delivery by an Investor to the Company or the Transfer
Agent (if delivery is made to the Transfer Agent a copy shall be
contemporaneously delivered to the Company) of (i) a legended certificate
representing such Securities (and, in the case of a requested transfer, endorsed
or with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect transfer), and (ii) an opinion of counsel to the extent
required by Section 5.3(a), deliver or cause to be delivered to such Investor a
certificate representing such Securities that is free from all restrictive and
other legends.

 

5.4 Furnishing of Information.  Until the third anniversary of the date hereof,
the Company covenants to use its commercially reasonable efforts to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.

 

5.5 Integration.  The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Common Shares (and, if issued, the Additional Shares)
in a manner that would require the registration under the Securities Act of the
sale of such Securities to the Investors or that would be integrated with the
offer or sale of such Securities for purposes of the rules and regulations of
any Trading Market.

 

5.6 Reservation of Securities.  The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant hereto in such
amount as may be required to fulfill its obligations to issue the Common Shares
and, if issued, the Additional Shares.  In the event that at any time the then
authorized shares of Common Stock are insufficient for the Company to satisfy
its obligations to issue such shares, the Company shall promptly notify the
Investors thereof and as promptly as practicable take all such actions as may be
required to increase the number of authorized shares.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

5.7 Securities Laws Disclosure; Publicity.  The Company shall, at or before
9:00 a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release disclosing all material terms of the
transactions contemplated hereby. The Company shall also file a Current Report
on Form 8-K with the SEC (the “8-K Filing”) describing the terms of the
transactions contemplated hereby and including as exhibits to such Current
Report on Form 8-K this Agreement and the schedules and the names and addresses
of the Investors and the amount(s) of the Securities and Economic Rights
respectively purchased, in the form required by the Exchange Act.  One counsel
on behalf of all Investors has had the opportunity to review and comment on the
8-K Filing prior to filing.  Thereafter, the Company shall timely file any
filings and notices required by the SEC or applicable law with respect to the
transactions contemplated hereby.  Except as herein provided, neither the
Company nor any Subsidiary shall publicly disclose the name of any Investor, or
include the name of any Investor in any press release without the prior written
consent of such Investor (which consent shall not be unreasonably withheld,
delayed or conditioned), unless otherwise required by law, regulatory authority
or Trading Market.  Neither the Company nor any Subsidiary shall, nor shall any
of their respective officers, directors, employees and agents, provide any
Investor with any material nonpublic information regarding the Company or any
Subsidiary from and after the issuance of the above referenced press release
without the express written consent of such Investor.

 

5.8 Use of Proceeds.  The Company intends to use the net proceeds from the sale
of the Common Shares and Economic Rights to fund the Litigation and for general
corporate purposes after due consideration has been given to the funding needs
of the Litigation.  Pending these uses, the Company intends to invest the net
proceeds from this offering in short-term, interest-bearing, investment-grade
securities, or as otherwise pursuant to the Company’s customary investment
policies.

 

5.9 Limitation on Issuance of Securities.  Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not effect any issuance
of Securities that, if, after giving effect to such issuance, such Securities
are in excess of 19.9% of the total issued and outstanding shares of Common
Stock of the Company as of the Closing Date or otherwise compel the Company to
seek the approval of its stockholders under the applicable NASDAQ Global Market
rules and regulations.

 

[***]  The Company agrees that neither it nor any Subsidiary [***]

 

ARTICLE VI
REGISTRATION RIGHTS

 

6.1 Demand Registration.

 

(a)   Request for Registration.  Commencing three (3) months prior to the
expiration of the Lock-Up Period, a majority of the Investors may make a written
demand for registration under the Securities Act of all or part of their
Registrable Securities on Form S-1 or any similar long-form registration
statement (“Long-Form Registration”) or, if available, on Form S-3 or any
similar short-form registration statement (“Short-Form Registrations”) (all
registrations requested pursuant to this Section 6.1(a) are referred to herein
as “Demand Registrations”). Any demand for a Demand Registration shall specify
the number and type of Registrable Securities proposed to be sold by such
Investors. Upon any such request, the Investors shall be entitled to have their
Registrable Securities included in the Demand Registration in accordance with
this Article VI.  A majority of the Investors shall be entitled to request one
(1) Long-Form Registration, which shall not count as the permitted Long-Form
Registration until it has become effective.  In addition to the
Long-Form Registration, a majority of the Investors shall be entitled to request
an unlimited number of Short-Form Registrations, provided that the Company is
eligible to use a Short-Form Registration.  Demand Registrations shall be
Short-Form Registrations whenever the Company is permitted to use any applicable
short form and if the managing underwriters (if any) agree to the use of a
Short-Form Registration Statement.  Demand Registrations may be underwritten
registrations or resale registrations pursuant to Rule 415 under the Securities
Act (“Shelf Registrations”) or otherwise, in each case at the sole discretion of
the requesting Investors.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

(b)   As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the SEC a Registration Statement
covering the resale of all Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415; provided, however, that, in the event
that such Registration Statement only covers the Registrable Securities, if at
any time the SEC takes the position that the offering of some or all of the
Registrable Securities in a Registration Statement is not eligible to be made on
a delayed or continuous basis under the provisions of Rule 415 as a result of a
characterization by the SEC of the transaction described by the Registration
Statement as a primary offering by the Company, the Company shall, upon
obtaining consent of the Investors, (i) remove from the Registration Statement
such portion of the Registrable Securities (the “Cut Back Shares”), in which
case, if such registration was a Long-Form Registration, the Company shall grant
the Investors the right to request one (1) additional Long-Form Registration
notwithstanding any limit on the number of Long-Form Registrations under this
Section 6.1, and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415. Any
Registrable Securities not able to be included in the Registration Statement
shall reduce the number of Registrable Securities of each Investor covered by
such Registration Statement on a pro rata basis based on the number of
Registrable Securities purchased by each Investor, and the Company shall have no
liability to any Investor as a result of the Registration Statement covering
less than all of the Registrable Shares under the circumstances described in
this proviso. The Registration Statement shall be on an appropriate form in
accordance with the Securities Act and the Exchange Act.

 

(c)   The Company shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act for
such period as will terminate, at the earlier of six (6) months in the case of
underwritten registrations, twenty four (24) months in the case of Shelf
Registrations or, in any event, when all of the securities covered by such
Registration Statement (but, in any event, not before the expiration of any
longer period required under the Securities Act, or, if such Registration
Statement relates to an underwritten offering, such longer period as in the
opinion of counsel for the underwriters a prospectus is required by law to be
delivered in connection with sales of Registrable Securities by an underwriter
or dealer) (the “Effectiveness Period”); provided that, upon notification by the
SEC that a Registration Statement will not be reviewed or is no longer subject
to further review and comments, the Company shall request acceleration of such
Registration Statement within five (5) Trading Days after receipt of such notice
and request that it become effective on 4:00 p.m. New York City time on the
Effective Date and, if applicable, file a prospectus supplement for any
Registration Statement, whether or not required under Rule 424 (or otherwise),
by 9:00 a.m. New York City time the day after the Effective Date.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

(d)   The Company shall notify the Investors in writing promptly (and in any
event within two Trading Days) after receiving notification from the SEC that
the Registration Statement has been declared effective.

 

(e)   Notwithstanding anything in this Agreement to the contrary, after sixty
(60) consecutive Trading Days of continuous effectiveness of the initial
Registration Statement filed and declared effective pursuant to this Agreement,
the Company may, by written notice to the Investors, suspend sales under a
Registration Statement after the Effective Date thereof and/or require that the
Investors immediately cease the sale of shares of Common Stock pursuant thereto
and/or defer the filing of any subsequent Registration Statement if the Company
is engaged in a material merger, acquisition or sale and the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of such
activity, (A) it would be materially detrimental to the Company (other than as
relating solely to the price of the Common Stock) to maintain a Registration
Statement at such time or (B) it is in the best interests of the Company to
suspend sales under such registration at such time.  Upon receipt of such
notice, each Investor shall immediately discontinue any sales of Registrable
Securities pursuant to such registration until such Investor is advised in
writing by the Company that the current Prospectus or amended Prospectus, as
applicable, may be used.  In no event, however, shall this right be exercised to
suspend sales beyond the period during which (in the good faith determination of
the Company’s Board of Directors) the failure to require such suspension would
be materially detrimental to the Company.  The Company’s rights under this
Section 6(e) may be exercised for a period of no more than twenty (20) Trading
Days at a time and not more than three times in any twelve-month period. 
Immediately after the end of any suspension period under this Section 6(e), the
Company shall take all necessary actions (including filing any required
supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the ability of the Investors to publicly resell their
Registrable Securities pursuant to such effective Registration Statement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

(f)    The Company shall not, from the date hereof until the Effective Date of
the Registration Statement, prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than any
registration statement or post-effective amendment to a registration statement
(or supplement thereto) relating to the Company’s employee benefit plans
registered on Form S-8 or as may be demanded by any Prior Holder.

 

6.2 Registration Procedures.  In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a)   Not less than three (3) Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to the Investors copies of all such documents proposed to be filed,
which documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of such
Investors.  The Company shall reflect in each such document when so filed with
the SEC such comments regarding the Investors and the plan of distribution as
the Investors may reasonably and promptly propose no later than two (2) Trading
Days after the Investors have been so furnished with copies of such documents as
aforesaid.

 

(b)   (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the SEC with respect to the Registration Statement or any amendment thereto; and
(iv) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Investors thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.

 

(c)   Notify the Investors as promptly as reasonably possible, and (if requested
by the Investors confirm such notice in writing no later than two (2) Trading
Days thereafter), of any of the following events:  (i) the SEC notifies the
Company whether there will be a “review” of any Registration Statement; (ii) the
SEC comments in writing on any Registration Statement; (iii) any Registration
Statement or any post-effective amendment is declared effective; (iv) the SEC or
any other Federal or state governmental authority requests any amendment or
supplement to any Registration Statement or Prospectus or requests additional
information related thereto; (v) the SEC issues any stop order suspending the
effectiveness of any Registration Statement or initiates any Proceedings for
that purpose; (vi) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (vii) the financial statements included in any Registration
Statement become ineligible for inclusion therein or any Registration Statement
or Prospectus or other document contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

(d)   Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

 

(e)   If requested by an Investor, provide such Investor without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
SEC.

 

(f)    Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.

 

(g)   (i) In the time and manner required by each Trading Market, prepare and
file with such Trading Market an additional shares listing application covering
all of the Registrable Securities; (ii) take all steps necessary to cause such
Common Shares to be approved for listing on each Trading Market as soon as
possible thereafter; (iii) provide to each Investor evidence of such listing;
and (iv) during the Effectiveness Period, maintain the listing of such Common
Shares on each such Trading Market or another Eligible Market.

 

(h)   Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Investors in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Investor requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
for so long as required, but not to exceed the duration of the Effectiveness
Period, and to do any and all other acts or things reasonably necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

(i)    Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as any such Investors may reasonably request.

 

(j)    Upon the occurrence of any event described in Section 6.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(k)   Cooperate with any reasonable due diligence investigation undertaken by
the Investors, any underwriter participating in any sale of Registrable
Securities, and any attorney, accountant, or other agent retained by any
Investor or underwriter in connection with the sale of Registrable Securities,
including, without limitation, by making available documents and information;
provided that the Company will not deliver or make available any material,
nonpublic information unless requested to do so in advance in writing; provided
further that the recipient thereof agrees to keep such information confidential.

 

(l)    Comply with all rules and regulations of the SEC applicable to the
registration of the Securities.

 

(m)  It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor that such Investor furnish to
the Company information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required by the Company to effect the registration of
such Registrable Securities and shall complete and execute such documents in
connection with such registration as the Company may reasonably request.

 

(n)   The Company shall comply with all applicable rules and regulations of the
SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investors in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

(o)   Enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the holders of a majority of
the Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities.

 

6.3 Registration Expenses.  The Company shall pay all fees and expenses incident
to the performance of or compliance with Article VI of this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market and in connection with applicable state securities or Blue
Sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market.  In
addition, in connection with each Demand Registration, the Company shall
reimburse the holders of Registrable Securities included in such registration
for the reasonable fees and disbursements of one counsel chosen by the holders
of a majority of the Registrable Securities included in such registration.  The
Company’s obligation to bear or pay all Registration Expenses is absolute and
shall not depend on whether or not any offering contemplated hereby is completed
or whether any Registration Statement is declared effective.  Notwithstanding
the foregoing, the Company shall have no obligation to pay any underwriting
discounts or selling commissions attributable to the Registrable Securities
being sold by the holders thereof, which underwriting discounts or selling
commissions shall be borne by such holders.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

6.4 Indemnification

 

(a)   Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company herein or any other certificate, instrument or document contemplated
hereby, (ii) any breach of any covenant, agreement or obligation of the Company
contained herein or any other certificate, instrument or document contemplated
hereby, (iii) any cause of action, suit or claim brought or made against such
Indemnified Party (as defined in Section 6.4(c) below) by a third party
(including for these purposes a derivative action brought on behalf of the
Company), arising out of or resulting from (x) the execution, delivery,
performance or enforcement of this Agreement or any other certificate,
instrument or document contemplated hereby, (y) litigation or any other
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Common Shares, or (z) the
status of Indemnified Party as holder of Registrable Securities (unless, and
only to the extent that, such action, suit or claim is based, including in part,
upon a breach of such Investor’s representations, warranties or covenants
hereunder or any conduct by such Investor that constitutes fraud or willful
misconduct) or (iv) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of Company
prospectus or in any amendment or supplement thereto or in any Company
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Investor that has
been expressly approved in writing by such Investor or furnished in writing to
the Company by such Investor for use therein, or to the extent that such
information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Investor in writing expressly for use in the Registration Statement, or
(B) with respect to any prospectus, if the untrue statement or omission of
material fact contained in such prospectus was corrected on a timely basis in
the prospectus, as then amended or supplemented, if such corrected prospectus
was timely made available by the Company to the Investor through the EDGAR
filing system, and the Investor seeking indemnity hereunder was advised in
writing by the Company not to use the incorrect prospectus prior to the use
giving rise to Losses.

 

(b)   Indemnification by Investors.  Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company and its directors, officers,
agents and employees to the fullest extent permitted by applicable law, from and
against all Losses (as determined by a court of competent jurisdiction in a
final judgment not subject to appeal or review) arising solely out of any untrue
statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, but only
to the extent that (i) such untrue statements or omissions are based solely upon
information regarding such Investor that has been approved in writing by such
Investor or furnished to the Company by such Investor in writing expressly for
use therein, or to the extent that such information relates to such Investor or
such Investor’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by such Investor expressly for
use in the Registration Statement (it being understood that the information
provided by the Investor to the Company, as the same may be modified by such
Investor and other information provided by the Investor to the Company in or
pursuant hereto, constitutes information reviewed and expressly approved by such
Investor in writing expressly for use in the Registration Statement), such
Prospectus or such form of prospectus or in any amendment or supplement
thereto.  In no event shall the liability of any selling Investor hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Investor upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

(c)   Conduct of Indemnification Proceedings.  If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of separate counsel shall be at the
expense of the Indemnifying Party).  It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties.  The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within twenty (20)
Trading Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

(d)   Contribution.  If a claim for indemnification under Section 6.4(a) or 
(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(c) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6.4(c), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.5 Dispositions.  Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
shall sell its Registrable Securities in accordance with the Plan of
Distribution set forth in the Prospectus.  Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(v), (vi) or (vii), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be resumed.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. Each Investor, severally and not jointly with the other Investors,
agrees that the removal of the restrictive legend from certificates representing
the Common Shares and, if issued, the Additional Shares, as set forth in
Section 4.4 is predicated upon the Company’s reliance that the Investor will
comply with the provisions of this subsection. Both the Company and the Transfer
Agent, and their respective directors, officers, employees and agents, may rely
on this subsection.

 

6.6 Piggy-Back Registrations.  If, at any time the Company shall determine to
prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than pursuant to a Demand Registration or on
Form S-4 or Form S-8 (each as promulgated under the Securities Act) or their
then equivalents relating to equity securities to be issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with stock options or other employee benefit plans, and the
registration form to be used may be used for the registration of Registrable
Securities, then the Company shall send to each Investor, written notice of such
determination and if, within ten (10) days after receipt of such notice, any
such Investor shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Investor requests to be registered.  Notwithstanding the foregoing, in the event
that, in connection with any underwritten public offering, the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in the Registration Statement because, in
such underwriter(s)’ judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which such Investor has
requested inclusion hereunder as the underwriter shall permit; provided,
however, that (i) the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities, the holders of
which are not contractually entitled to inclusion of such securities in such
Registration Statement or are not contractually entitled to pro rata inclusion
with the Registrable Securities and, (ii) after giving effect to the immediately
preceding proviso, any such exclusion of Registrable Securities shall be made
pro rata among the Investors seeking to include Registrable Securities and the
holders of other securities having the contractual right to inclusion of their
securities in such Registration Statement by reason of demand registration
rights, in proportion to the number of Registrable Securities or other
securities, as applicable, sought to be included by each such Investor or other
holder.  If an offering in connection with which an Investor is entitled to
registration under this Section 6.6 is an underwritten offering, then each
Investor whose Registrable Securities are included in such Registration
Statement shall, unless otherwise agreed by the Company, offer and sell such
Registrable Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering and shall enter into an underwriting agreement in form and substance
reasonably satisfactory to the Company and the underwriter or underwriters.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

ARTICLE VII
MISCELLANEOUS

 

7.1 Fees and Expenses.  Except as expressly set forth herein to the contrary,
the Company shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses it incurs incident
to the negotiation, preparation, execution, delivery and performance of this
Agreement. Further, the Company shall reimburse the Investors for the fees and
expenses of one counsel to the Investors incident to the negotiation,
preparation, execution, delivery and performance of this Agreement in an
aggregate amount of up to $36,000.

 

7.2 Entire Agreement.  This Agreement, together with the exhibits and schedules
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.  At or after the
Closing, and without further consideration, each party will execute and deliver
to such other party such further documents as may be reasonably requested in
order to give practical effect to the intention of the parties under this
Agreement.

 

7.3 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.

 

7.4 Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

7.5 Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

7.6 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors.  Except as otherwise
provided in this Agreement, including, without limitation, Sections 5.2 and 5.3,
any Investor may assign its rights under this Agreement to any Person to whom
such Investor assigns or transfers any Common Shares or Economic Rights (or
Additional Shares, if issued), provided (i) such transferor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company after such assignment, (ii) the Company is
furnished with written notice of (x) the name and address of such transferee or
assignee and (y) the Registrable Securities with respect to which such
registration rights are being transferred or assigned, (iii) following such
transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, (iv) such transferee agrees in writing to be bound, with
respect to the transferred Common Shares or Economic Rights (or Additional
Shares, if issued), by the provisions hereof that apply to the “Investors,”
(v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto, and
(vi) the Company has approved in writing any transfer to a Person who is not an
Affiliate of such transferor.  For purposes of clarification, subject to the
preceding sentence, the Economic Rights may be transferred and/or assigned by an
Investor separately from any transfer or assignment of Common Shares.

 

7.7 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnified Party is an intended third party
beneficiary of Section 6.4 and (in each case) may enforce the provisions of such
Section directly against the parties with obligations thereunder.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

38

--------------------------------------------------------------------------------


 

7.8 Governing Law; Venue.  THE CORPORATE LAWS OF THE STATE OF DELAWARE SHALL
GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS
STOCKHOLDERS.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE COMPANY AND INVESTORS
HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR HEREUNDER, IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THIS AGREEMENT), AND HEREBY
IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.

 

7.9 Execution.  This Agreement may be executed in two or more counterparts, all
of which, when taken together, shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

 

7.10 Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

7.11 Replacement of Securities.  If any certificate or instrument evidencing any
securities issued hereunder is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement securities.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

39

--------------------------------------------------------------------------------


 

7.12 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance hereunder.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation (other than in connection with any action for a temporary
restraining order) the defense that a remedy at law would be adequate.

 

7.13 Adjustments in Share Numbers and Prices.  In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference herein to a number of shares or a price per share shall be amended to
account appropriately for such event.

 

7.14 Independent Nature of Investors’ Obligations and Rights.  The obligations
of each Investor hereunder are several and not joint with the obligations of any
other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any other Investor hereunder.  The decision of
each Investor to purchase securities pursuant to this Agreement has been made by
such Investor independently of any other Investor and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations or condition
(financial or otherwise) of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other Person) relating to or arising from any such information,
materials, statements or opinions.  Nothing contained herein, and no action
taken by any Investor pursuant hereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement.  Each Investor acknowledges that no other
Investor has acted as agent for such Investor in connection with making its
investment hereunder and that no other Investor will be acting as agent of such
Investor in connection with monitoring its investment hereunder.  Each Investor
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Investor to be joined as an additional party in any
Proceeding for such purpose.

 

 [SIGNATURE PAGES TO FOLLOW]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

CYCLACEL PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address for Notice:

 

 

 

Cyclacel Pharmaceuticals, Inc.

 

200 Connell Drive

 

Suite 1500, Berkeley Heights,

 

New Jersey 07922

 

Tel: (908) 517-7330

 

Fax: 866-271-3466

 

Attn: Chief Executive Officer

 

 

 

With a copy to:

 

 

 

Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.

 

The Chrysler Center

 

666 Third Avenue

 

New York, NY 10017

 

Attn: Joel I. Papernik, Esq.

 

Tel: (212) 935-3000

 

Fax: (212) 983-3115

 

COMPANY SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

Investor Signature Page

 

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Purchase Agreement dated as of March 22, 2012 (the “Purchase Agreement”) by and
between Cyclacel Pharmaceuticals, Inc. and each of the Investors (as defined
therein), as to the number of Common Shares and the Pro Rata Portion of the
Economic Rights set forth below, and authorizes this signature page to be
attached to the Purchase Agreement or counterparts thereof.

 

 

Name of Investor:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notice: [***]

 

 

 

 

 

Telephone No.: [***]

 

Facsimile No.: [***]

 

Email Address: [***]

 

Number of Common Shares:

 

Pro Rata Portion of Economic Rights:

 

 

 

Aggregate Purchase Price: $

 

 

Delivery Instructions (if different than above):

 

 

 

c/o:

 

 

 

Address:

 

 

 

 

 

Telephone No.:

 

 

 

Facsimile No. :

 

 

 

Other Special Instructions:

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

COMPANY TRANSFER AGENT INSTRUCTIONS

 

American Stock Transfer & Trust Company

6201 15th Avenue

Brooklyn, NY 11219

Attention: [                                ]

 

Ladies and Gentlemen:

 

Reference is made to that certain Purchase Agreement, dated as of March 22, 2012
(the “Agreement”), by and among Cyclacel Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the investors named on the Schedule of
Investors attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders shares (the “Common Shares”)1/ of common stock
of the Company, par value $0.001 per share (the “Common Stock”), and Economic
Rights (as defined in the Agreement) pursuant to the terms and conditions set
forth in the Agreement.

 

In connection with the consummation of the transactions contemplated by the
Agreement, this letter shall serve as our irrevocable authorization and
direction to you:

 

(i)   to issue an aggregate of [              ] shares of our Common Stock in
the names and denominations set forth on Annex I attached hereto. The
certificates should bear the legends set forth on Annex II attached hereto and
“stop transfer” instructions should be placed against their subsequent
transfer.  Kindly deliver the certificates to the respective delivery addresses
set forth on Annex I via hand delivery or overnight courier.  We confirm that
these shares will be validly issued, fully paid and non-assessable upon
issuance; and

 

(ii)  to issue (provided that you are the transfer agent of the Company at such
time) certificates for shares of Common Stock upon transfer or resale of the
Common Shares and receipt by you of certificate(s) for the Common Shares so
transferred or sold (duly endorsed or accompanied by stock powers duly endorsed,
in each case with signatures guaranteed and otherwise in form eligible for
transfer).

 

--------------------------------------------------------------------------------

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company or the Company’s legal counsel that
either (i) a registration statement covering resales of the Common Shares has
been declared effective by the Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “Securities Act”), or (ii) the
Common Shares are eligible for sale in conformity with Rule 144 under the
Securities Act (“Rule 144”) and (b) if applicable, a copy of such registration
statement, then, unless otherwise required by law, within three (3) business
days of your receipt of certificates representing the Common Shares, you shall
issue the certificates representing the Common Shares to the Holders or their
permissible transferees, as the case may be, registered in the names of such
Holders or transferees, as the case may be, and such certificates shall not bear
any legend restricting transfer of the Common Shares thereby and should not be
subject to any stop-transfer restriction.  Any certificates tendered for
transfer shall be endorsed or with stock powers attached, signatures guaranteed,
and otherwise in form necessary to affect transfer.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact our counsel, Joel I. Papernik, Esq., at
(212) 935-3000.

 

 

Very truly yours,

 

 

 

CYCLACEL PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

THE FOREGOING INSTRUCTIONS ARE

 

ACKNOWLEDGED AND AGREED TO

 

this        day of [Month], 20[    ]

 

 

 

 

 

[TRANSFER AGENT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Enclosures

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Company’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------